Exhibit 10.1

FIFTH AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

This Fifth Amendment to Revolving Credit and Term Loan Agreement is dated as of
September 5, 2007, between XETA TECHNOLOGIES, INC., an Oklahoma corporation
(“Borrower”), and BANK OF OKLAHOMA, N.A. (“Bank”).

RECITALS

A.            Reference is made to the Revolving Credit and Term Loan Agreement
dated as of October 1, 2003, and amended June 7, 2004, September 30, 2005,
December 21, 2005, and September 28, 2006 (as amended, the “Credit Agreement”)
between Borrower and Bank, pursuant to which currently exists:  (i) a term loan
in the original principal amount of $3,374,734.33 (“Term Loan”), (ii) a real
estate loan in the original principal amount of $2,238,333.48 (“Real Estate
Loan”), and (iii) a revolving line of credit in the amount of $7,500,000
(“Revolving Line”).  Terms used herein shall have the meanings ascribed to them
in the Credit Agreement unless otherwise defined herein.

B.            Borrower has requested that Bank extend the commitment under the
Revolving Line to September 23, 2008; and Bank has agreed to accommodate such
request, subject to the terms and conditions set forth below.

AGREEMENT

For valuable consideration received, it is agreed as follows:

1.             AMENDMENTS TO THE CREDIT AGREEMENT.  The Credit Agreement is
hereby amended as follows:

1.1.          The Revolving Line Note, attached to the Credit Agreement as
Schedule “1.49” is hereby replaced by the $7,500,000 Promissory Note in form and
content as set forth on Schedule “1.1” attached hereto (“Renewal Note”).

1.2.          Section 1.53 (Termination Date) is hereby amended to reflect that
the date “September 28, 2007” shall now mean and read “September 23, 2008”.

2.             CONDITIONS PRECEDENT.  Borrower shall deliver to Bank at or
before closing:

2.1.          This Amendment and all schedules hereto;

2.2.          The Renewal Note; and

2.3.          Any other instruments, documents or agreements reasonably
requested by Bank in connection herewith.

3.             Borrower Ratification.  Borrower hereby ratifies and confirms the
Credit Agreement, Security Agreement and all other instruments, documents and
agreements executed by Borrower in connection with the Credit Agreement, and
acknowledges and agrees that they remain in full force and effect, binding and
enforceable against the Borrower in accordance with their terms.

4.             Representations.  Borrower represents and warrants that (i) no
Event of Default exists under the Credit Agreement or any instruments, documents
or agreements executed by Borrower in connection therewith (collectively, the
“Loan Documents”), and (ii) all representations and warranties made in the Loan
Documents remain true and correct as of the date hereof.  Borrower further
represents and warrants that all authority documents delivered to Bank in

1


--------------------------------------------------------------------------------


connection with the Credit Agreement remain in full force and effect and have
not been modified or changed whatsoever.

5.             Governing Law and Binding Effect.  This document shall be
governed by and construed in accordance with the laws of the State of Oklahoma,
and shall inure to the benefit of and be binding upon the parties hereto, their
successors and assigns.

6.             No Change.  Except as expressly amended hereby, the Credit
Agreement, and all instruments, documents and agreements executed and/or
delivered by Borrower to Bank in connection therewith, shall remain in full
force and effect and unchanged.

7.             Costs, Expenses and Fees.  Borrower agrees to pay all costs,
expenses and fees incurred by Bank or otherwise in connection herewith,
including, without limitation, all reasonable attorney fees, costs and expenses
of Riggs, Abney, Neal, Turpen, Orbison & Lewis.

8.             Multiple Counterparts.  This Amendment may be executed in
multiple counterparts.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

“Borrower”

 

 

 

 

 

XETA TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By

 

/s/ Robert B. Wagner

 

 

 

 

Robert B. Wagner, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

“Bank”

 

 

 

 

 

BANK OF OKLAHOMA, N.A.

 

 

 

 

 

 

 

 

By

 

/s/ David Lamb

 

 

 

 

David Lamb, Senior Vice President

 

2


--------------------------------------------------------------------------------


Schedule “1.1”

(Renewal Note)

3


--------------------------------------------------------------------------------